Citation Nr: 1007913	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-20 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from January 1967 to August 
1969.  

This appeal arises from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted service connection for 
diabetes mellitus, evaluated as 20 percent disabling, and 
denied a claim for service connection for hypertension.  

In November 2009, the Veteran was afforded a hearing before 
L. J. Bakke-Shaw, who is the Acting Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issue of entitlement to an initial evaluation in excess 
of 20 percent for service-connected diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The Veteran's hypertension is aggravated by his service-
connected diabetes mellitus.





CONCLUSION OF LAW

Hypertension is aggravated by the service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.07, 3.309 (2009) 3.310 
(prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 
(1995). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

The Veteran asserts that service connection is warranted for 
hypertension.  He primarily argues that service connection is 
warranted as secondary to service-connected disability, i.e., 
diabetes mellitus.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The U.S. Court of Appeals for Veterans Claims 
(hereinafter Court) has also held that service connection can 
be granted for disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When aggravation of a veteran's non- service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen, supra.

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively, it is not for application in the present 
claim, which was received at the RO in April 2006, prior to 
the revision in regulations. See 71 FR 52747, September 7, 
2006; 38 C.F.R. § 3.310 (effective October 10, 2006).

Service connection is currently in effect for diabetes 
mellitus, type II, peripheral neuropathy of the bilateral 
upper and lower extremities, bilateral cataracts, left eye 
retinopathy, and erectile dysfunction.  

The Veteran's service treatment reports do not show treatment 
for hypertension symptoms.  The Veteran's separation 
examination report, dated in August 1969, does not note any 
relevant findings, and shows that his blood pressure was 
124/78.  In an associated "report of medical history," the 
Veteran denied a history of high or low blood pressure.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1994 and 2008.  

Private treatment reports from the Shawnee Medical Center 
Clinic (SMCC), dated between 1994 and 1998, show that in July 
1994, the Veteran was noted to have adult onset diabetes 
mellitus.  His blood pressure was noted to be "a little bit 
elevated" as early as March 1996, however, the earliest 
notation of hypertension is found in an October 1998 report, 
which notes "borderline hypertension."  

Reports from Citizens Potawatomi ("C.P."), dated between 
2002 and 2008, show ongoing treatment for diabetes mellitus, 
and hypertension. 

VA progress notes, dated between 2005 and 2007, show ongoing 
treatment for diabetes mellitus, and hypertension.  Several 
reports note a history of diabetes mellitus beginning in 
1995.  An August 2005 report indicates that the Veteran was 
counseled that no amount of smoking or other tobacco use was 
safe, and that it can cause heart disease and other serious 
illnesses.  

A QTC examination report, dated in September 2006, indicates 
that the Veteran reported a history that included 
hypertension secondary to diabetes mellitus, and that his 
diabetes mellitus began in 1995.  The findings note that he 
was obese.  The diagnosis notes diabetes mellitus, type 2, 
and essential hypertension that "is not a complication of 
diabetes," and "[i]s not secondary to diabetes."  However, 
the examiner further observed that the Veteran's "non-
diabetic condition of hypertension is aggravated by DM 
[diabetes mellitus] to an unknown degree."

A VA examination report, dated in April 2008, shows that the 
Veteran's medical history was noted to include diabetes 
mellitus beginning in 1994.  It was further noted that the 
Veteran reported a history of hypertension beginning in 1998.  
The diagnoses included hypertension.  The examiner stated 
that the Veteran's hypertension was diagnosed about four 
years after his diabetes, that it was "[m]ost probably" 
essential hypertension, and that "there is no way to prove 
it is secondary to his diabetes, so I cannot resolve the 
relationship of hypertension secondary to diabetes without 
resorting to speculation."  

In summary, the medical evidence presents the September 2006 
QTC examiner's opinion that the diagnosed hypertension is not 
the result of the service-connected diabetes mellitus but 
that it has been aggravated by the service-connected diabetes 
mellitus; and the April 2008 VA examiner's statement that the 
diagnosed hypertension was probably essential hypertension 
but that it could not be proved to be secondary to the 
service-connected diabetes mellitus without speculation.  The 
April 2008 VA examiner did not offer an opinion as to whether 
the diagnosed hypertension was aggravated by the service-
connected diabetes mellitus.

The medical evidence thus supports a finding that the 
service-connected diabetes mellitus has aggravated the 
Veteran's hypertension.  There are no other medical findings 
or opinions against a finding that the service-connected 
diabetes mellitus has aggravated the nonservice-connected 
hypertension.  

Given the foregoing, a preponderance of the evidence cannot 
be found to be against the claim for service connection for 
hypertension based on aggravation of the condition by a 
service-connected disability.  Service connection for 
hypertension is therefore warranted.


ORDER

Service connection for hypertension is granted.


REMAND

At his hearing, held in November 2009, the Veteran testified 
that his service-connected diabetes mellitus has worsened 
since his last VA examination, in April 2008.  

In the absence of adequate medical information, VA will 
schedule an examination for the purpose of assessing the 
level of disability.  The duty to conduct a contemporaneous 
examination is triggered when the evidence indicates there 
has been a material change in disability or that the current 
rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  Given the evidence of possible increased disability, 
a remand is required for the scheduling of another 
examination.  See VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) 
(a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination, and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2009).

In addition, on remand, the RO should request that the 
Veteran identify all treatment for diabetes mellitus after 
June 2008 (i.e., since the most recent reports currently of 
record), followed by an attempt to obtain such records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), (3); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 
95, 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
Veteran identify all treatment for 
diabetes mellitus after June 2008 (i.e., 
since the most recent reports currently 
of record), followed by an attempt to 
obtain such records.  Any records 
obtained must be associated with the 
claims file.  The RO must perform all 
follow up indicated and document negative 
responses.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that the Veteran is ultimately 
responsible for providing the evidence, 
as required by 38 C.F.R. § 3.159(e).  The 
Veteran must then be given an opportunity 
to respond.  

2.  The Veteran should be afforded an 
examination to determine the current 
extent of his service-connected diabetes 
mellitus.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The claims file should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
L. J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


